Citation Nr: 1021845	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-24 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases. Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  The Board notes that the 
Veteran has qualifying Vietnam service and has been diagnosed 
with coronary artery disease.  See e.g., Service Treatment 
Records (revealing that the Veteran was medically cleared to 
leave the Republic of Vietnam), DD214 showing last duty 
assignment was in Vietnam and Christus Schumpert Health 
System, November 2006.  As a result the Board must stay 
action on the Veteran's claim of entitlement to service 
connection for coronary artery disease in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for peripheral neuropathy of 
the right lower extremity and entitlement to an initial 
evaluation in excess of 10 percent disabling for peripheral 
neuropathy of the left lower extremity.

The Veteran reported on a VA Form 9, dated in July 2008, that 
he receives treatment for his peripheral neuropathy at the 
Monroe VA Clinic.  The Veteran also reported that he was 
prescribed and currently takes Gabapentin for his peripheral 
neuropathy by direction of a physician at the Monroe VA 
Clinic.  The most recent records from the Monroe VA Clinic 
associated with the claims folder are dated in October 2005 
and reveal that although the Veteran complained of some 
tingling in his lower extremities, he was not diagnosed with 
peripheral neuropathy at that time or prescribed Gabapentin.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  As the 
Veteran indicated in July 2008 that he receives treatment for 
peripheral neuropathy, including prescribed Gabapentin, from 
the Monroe VA Clinic and the records associated with the 
claims folder from the Monroe VA Clinic are only dated 
through October 2005 and do not reveal any diagnosis of 
peripheral neuropathy or prescription of Gabapentin, the 
Board finds it necessary for attempts to be made to obtain 
the records of the Veteran's treatment at the Monroe VA 
Clinic dated since October 2005.

The most recent VA examination evaluating the Veteran's 
peripheral neuropathy was performed in June 2006.  At the 
time of the Veteran's June 2006 examination the Veteran was 
reported to not be receiving any treatment for his peripheral 
neuropathy.  Since that time, the Veteran has reported on a 
VA Form 9, dated in July 2008, that he is treated with 
Gabapentin for his peripheral neuropathy at the Monroe VA 
Clinic.  This reported treatment indicates a worsening of the 
severity of the Veteran's peripheral neuropathy.  As such, 
the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his peripheral neuropathy.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since October 2005, including the records 
of the Veteran's treatment at the Monroe 
VA Clinic.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his right and left 
lower extremity peripheral neuropathy.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


